UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7505



MARVIN L. SMITH,

                                           Petitioner - Appellant,

          versus


KELLY BROWN; JAMES DUNLAP; BILL FORBES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-01-287-2)


Submitted:   November 8, 2001          Decided:     November 28, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin L. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin L. Smith appeals the district court’s order dismissing

his civil action.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court.    See Smith v. Brown, No. CA-01-

287-2 (S.D.W. Va. July 20, 2001).     We dispense with oral argument

and deny Smith’s motions for transcript at government expense and

to proceed in forma pauperis because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                2